                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


CENTER FOR BIOLOGICAL DIVERSITY;
DEFENDERS OF WILDLIFE; ANIMAL LEGAL
DEFENSE FUND,

                              Plaintiffs,            Civil Action No. 19-CV-00408 (TNM)

       v.

DONALD J. TRUMP, in his official capacity as
President of the United States of America, et al.,

                              Defendants.


RIO GRANDE INTERNATIONAL STUDY
CENTER (RGISC), et al.,

                              Plaintiffs,            Civil Action No. 19-CV-00720 (TNM)

       v.

DONALD J. TRUMP, in his official capacity as
President of the United States of America, et al.,

                              Defendants.


UNITED STATES HOUSE OF
REPRESENTATIVES,

                              Plaintiff,             Civil Action No. 19-CV-00969 (TNM)

       v.

STEVEN T. MNUCHIN, in his official capacity as
Secretary of the Treasury, et al.,

                              Defendants.


  NOTICE OF DECISION BY THE DEPARTMENT OF DEFENSE TO AUTHORIZE
        BORDER BARRIER PROJECTS PURSUANT TO 10 U.S.C. § 2808
       Defendants hereby notify the Court and parties in the above-captioned cases that, on

September 3, 2019, the Secretary of Defense authorized eleven border barrier projects in

California, Arizona, New Mexico, and Texas pursuant to 10 U.S.C. § 2808. A description of the

project locations and estimated cost of each project is attached as Exhibit 1. See Memorandum

from the Secretary of Defense re: Guidance for Undertaking Military Construction Projects

Pursuant to Section 2808 of Title 10, U.S. Code (Sept. 3, 2019). In accordance with 10 U.S.C.

§ 2808(b), the Secretary of Defense has notified Congress of his decision to undertake military

construction projects authorized by Section 2808. See, e.g., Letter from Secretary of Defense

Mark Esper to Sen. James Inhofe (Sept. 3, 2019) (attached as Exhibit 2).

       To fund these projects, the Secretary of Defense has authorized the Department of the

Army to expend up to $3.6 billion in unobligated military construction funds. See id. The

Secretary of Defense has further directed that, initially, only funds associated with deferred

military construction projects located outside of the United States will be provided to the

Department of the Army. See id. Deferred military construction projects outside of the United

States account for $1.8 billion of the required funds. See id. The remaining $1.8 billion

associated with deferred military construction projects located in the United States (including

U.S. territories) will be made available to the Secretary of the Army when it is needed for

obligation. See id. Defendants will provide the Court and parties with the list of unobligated

military construction projects currently identified for deferral as soon as congressional

notifications are complete but no later than Friday, September 6, 2019.

       The timeline for obligating funds and beginning construction of the Section 2808 projects

depends on type of expenditure and the project’s location. See Declaration of Brigadier General

Glenn Goddard ¶¶ 7–12 (attached as Exhibit 3). The U.S. Army Corps of Engineers (USACE)

has identified four types of expenditures associated with the projects. See id. ¶¶ 7–10. First,

USACE expects to begin incurring project-related administrative costs as soon as funds are made

                                                 1
available. See id. ¶ 7. These costs include labor costs for USACE employees, travel costs, and

other overhead costs related to the approved projects. Id. Because it has not yet identified the

number of personnel or the amount of their time needed to manage these projects, USACE is

unable to provide a precise estimate of the amount of money it would need for these

administrative costs. Id. USACE is developing a staffing plan and a precise budget for its

administrative costs, but based on experience from other border barrier projects, once fully

staffed, USACE estimates the likely administrative costs will be approximately $1 million per

week. Id.

       Second, USACE estimates it will spend approximately $500,000 on costs associated with

initial real estate activities necessary to acquire or obtain administrative jurisdiction of land not

currently under the jurisdiction of the Department of Defense (DoD). See id. ¶ 8. Some of the

project areas are on land not currently under the control of DoD, thus DoD must acquire

administrative jurisdiction over the land and add it to the Department of the Army’s real property

inventory, either as a new military installation or as part of an existing military installation. See

Exhibit 1. As part of that process, USACE must acquire, among other things, preliminary title

evidence on all lands necessary for the projects. See Goddard Decl. ¶ 7. USACE expects to

begin obligating and expending funds for this category of expenses starting on September 23 and

continuing over the course of the next several months. See id.

       Third, USACE will use funds made available for the approved Section 2808 projects to

provide just compensation to landowners for land acquired through negotiated purchases or

condemnation, for payments of relocation assistance benefits, and for the provision of substitute

facilities, where appropriate. See id. ¶ 9. USACE does not expect to expend any funds for these

purposes before April 2020. Id.

       Fourth, USACE will use Section 2808 funds for barrier constriction contracts. See id.

¶ 10. The timeline for obligating funds for construction contracts and beginning construction

                                                   2
depends on the location of each project. Id. The project locations generally fall into three

categories, as explained below.

                        A. Projects on the Barry M. Goldwater Range

       Two border barrier projects (Yuma 2 and Yuma 10/27) are located on the Barry M.

Goldwater Range, an existing military installation in Arizona that is under the administrative

jurisdiction of the Department of the Navy. See id. ¶ 10.a. USACE will not award a contract

(thereby obligating funds for all contract costs) for border barrier construction on the Goldwater

Range earlier than October 3, 2019. Id. The contract for these two barrier-construction projects

is estimated to cost $567 million. Id. No ground-disturbing activities, including geotechnical

borings and clearing and grubbing, will occur before 20 days after the date of contract award. Id.

The earliest date on which substantial construction could occur for these projects is 40 days after

contract award. Id.

                         B. Projects on Federal Public Domain Land

       There are seven projects located, at least in part, on Federal public domain land currently

under the administrative jurisdiction of the Department of the Interior. See id. ¶ 10.b. The

projects and estimated costs are: Yuma 3 ($630 million); Yuma 6 ($65 million); San Diego 4

($67 million); San Diego 11 ($57 million); El Paso 2 ($476 million); El Paso 8 ($164 million);

and El Centro 9 ($286 million). Id. Yuma 3 and San Diego 4 are exclusively on Federal public

land. Id. The remaining five projects involve various combination of Federal public domain

land; Federal non-public domain land that can be transferred between Federal agencies under the

Federal Property and Administrative Services Act of 1949, as amended (the Property Act); and

non-Federal land.1 The Department of the Army anticipates obtaining administrative jurisdiction



1
 USACE’s understanding of the current land status of the seven project areas is based on the
best information available at this time. See Goddard Decl. ¶ 10.b.

                                                 3
over the portions of these seven projects that are on Federal public domain land no earlier than

30 days after the Secretary’s decision. Id. The processes required for USACE to obtain

jurisdiction over Federal non-public domain land and non-Federal land will require additional

time and are not expected to conclude before April 2020. Id. The earliest date on which USACE

could award a construction contract and obligate funds for any of these projects is 30 days after

the Department of the Army has accepted administrative jurisdiction and recorded the property

in its records as a military installation. Id. USACE would not need to acquire all of the land in a

project area before awarding a contract and may proceed with contract award for a project once

some portion of the land is under the administrative jurisdiction of the Department of the Army.

Id. USACE anticipates that the construction contracts for Yuma 3 and San Diego 4 will be the

first of these seven projects ready for award and obligation. Id. The earliest date on which any

ground-disturbing activities could occur for these projects is 20 days after contract award. Id.

The earliest date on which substantial construction could occur for these projects is 40 days after

contract award. Id.

                         C. Projects Exclusively on Non-Public Land

       The remaining two projects (El Centro 5 and Laredo 7) are located entirely on Federal

non-public domain land and non-Federal land. See id. ¶ 10.c. To obtain administrative

jurisdiction over non-Federal land will require either purchase or condemnation. Id. As

explained above, USACE does not expect to expend funds for either purchase or condemnation

before April 2020. Id. Similarly, USACE does not expect to obtain jurisdiction of Federal non-

public domain land before April 2020. Id. The earliest date on which the Task Force could

award a construction contract for these projects is 30 days after the Department of the Army has

recorded the property in its records as a military installation. Id. The earliest date on which any

ground-disturbing activities could occur for these projects is 20 days after contract award. Id.

The earliest date on which substantial construction could occur for these projects is 40 days after

                                                 4
contract award. Id. The estimated costs for construction of these projects is $20 million for El

Centro 5 and $1.268 billion for Laredo 7. Id.

                                                 ***

       In sum, the soonest any ground disturbing activity will begin for any of the Section 2808

projects is October 23, 2019 for the two projects on BMGR (Yuma 2 and Yuma 10/27). Id. ¶ 11.

The Corps anticipates that ground disturbing activities for the Yuma 3 and San Diego 4 projects

would begin next, approximately 30 days later. Id. The timetable for ground disturbing

activities on the remaining projects is uncertain, but will not occur earlier than as indicated for

Yuma 2, Yuma 10/27, Yuma 3, and San Diego 4. Id.

       With respect to the obligation of funds, money for the projects will be drawn initially

only from funds associated with deferred military construction projects located outside of the

United States. See Exhibit 2. The Corps will begin immediately incurring project-related

administrative costs that are expected to be no more than $1 million per week. See Goddard

Decl. ¶ 12. Beginning no sooner than September 23, 2019, the Corps will start expending

additional funds, not expected to exceed $500,000, on initial real estate activities necessary to

acquire or obtain administrative jurisdiction of non-DoD land. Id. The earliest contract award

and obligation of funds for construction will occur no sooner than October 3, 2019, for the two

projects on BMGR (Yuma 2 and Yuma 10/27), which are estimated to cost $567 million. Id. It

is expected that the next construction contracts to be awarded and obligated will be Yuma 3

($630 million) and San Diego 4 ($67 million), approximately 30 day later. Id. The timetable for

award and obligation of the remaining contracts is uncertain, but will not occur earlier than as

indicated for Yuma 2, Yuma 10/27, Yuma 3, and San Diego 4. Id.




                                                  5
Dated: September 3, 2019   Respectfully submitted,

                           JOSEPH H. HUNT
                           Assistant Attorney General

                           JAMES M. BURNHAM
                           Deputy Assistant Attorney General

                           ALEXANDER K. HAAS
                           Director, Federal Programs Branch

                           ANTHONY J. COPPOLINO
                           Deputy Director, Federal Programs Branch

                           /s/ Andrew I. Warden
                           ANDREW I. WARDEN (IN Bar No. 23840-49)
                           Senior Trial Counsel, Federal Programs Branch

                           KATHRYN C. DAVIS (D.C. Bar No. 985055)
                           MICHAEL J. GERARDI
                           LESLIE COOPER VIGEN (D.C. Bar No. 1019782)
                           RACHAEL L. WESTMORELAND
                           Trial Attorneys
                           United States Department of Justice
                           Civil Division, Federal Programs Branch
                           1100 L Street, N.W.
                           Washington, DC 20005
                           Tel: (202) 616-5084
                           Fax: (202) 616-8470
                           Email: Andrew.Warden@usdoj.gov

                           Counsel for Defendants




                              6
EXHIBIT 1
EXHIBIT 2
                               SECRETARY OF DEFENSE
                                1000 DEFENSE PENTAGON
                               WASHINGTON, DC 20301-1000




The Honorable James Inhofe
Chainnan
Committee on Armed Services
United States Senate
Washington, DC 20510

Dear Mr. Chairman:

        On febrnary 15, 2019, the President issued a proclamation declaring that a national
emergency exists along the southern border of the United States that requires the use of the
anued forces. In order to provide additional authority to the Department of Defense as part of
the Federal Government's response to this national emergency. the President further made
available, in accordance with Section 301 of the National Emergencies Act (50 U.S.C. 1631),
the authority provided in Section 2808 of Title I 0, U.S. Code.
                                                                                     f
         Based on analysis and advice from the Chairman of the Joint Chiefs of Staf and input
from the Commander, U.S. Anny Corps of Engineers, the Department of Homeland Security
(DHS), and the Department of the Interior and pursuant to the authority granted to me in
Section 2808, I have detem1ined that 11 military constn1ction projects along the international
border with Mexico, with an estimated total cost of $3.6 billion, are necessary to support the
use of the armed forces in connection with tbe national emergency. These projects will deter
illegal entry, increase the vanishing time of those illegally crossing the border, and channel
migrants to ports of entry. They will reduce the demand for DoD personnel and assets at the
locations where the baniers are constructed and allow the redeployment of DoD personnel
and assets to other high-traffic areas on the border without baniers. In short, these baniers
will allow DoD to provide suppo11 to OHS more efficiently and effectively. In this respect.
the contemplated construction projects are force multipliers.

        Accordingly, I have authorized and directed the Acting Secretary of the Army to
undertake these 11 projects expeditiously, and, as authorized by Section 2808, to do so
without regard to any other provjsion of law that may impede the expeditious construction of
such projects in response to the national emergency. A description of and the estimated cost
for each project, including the cost of any associated real estate actions, can be found in the
enclosure.

        I have further authorized and directed the Acting Under Secretary of Defense
(Comptroller)/Chief Financial Officer to ensure that up to $3.6 billion in unobligated military
construction funds are available for the purpose of unde11aking the specified military
construction projects. Tbe funds being made available are associated only with dcfened military
construction projects that are not scheduled for award until fiscal year 2020 or later and do not
include any famjly housing, barracks, or dormitory projects. Furthermore, I have directed the
Acting Under Secretary of Defense (Comptroller) to prioritize defeJTed military constrnction
projects such that, initially, onl.y funds associated with deferred military construction projects
outside of the United States will be made available to the Depa11ment of the Army. This will
provide for approximately $ 1.8 billion of the required funds. The remaining S 1.8 bil lion
associated with deferred military construction projects located in the United States ( including
U.S. tenitories) will be made avai lable to the Secretary of the Anny when it is needed for
obligation. My intent in prioritizing funds in this manner is to provide time to work with you to
determine oppo1tunities to restore funds for these impo11ant military constrnction projects as we ll
as to work with our allies and partners in improving cost burden sharing for the overseas
construction projects.

       I am sending an identical letter to the other Congressional defense committees.

                                               Sincerely,




Enclosure:
As stated

cc:
The Honorable Jack Reed
Ranking Member
                         List of Military Construction Projects

Yum a Project 2 ($40M) : Replacement of one segment of primary pedestrian fencing on the
Barry M. Goldwater Range starting 2.5 m il es east of Border Monument 198 and extending east
to Border Monument 297, for a total of approximate ly 1.5-2 miles.
Yuma Proj ect 10/27 ($527M): Construction of approximately 3 1 miles of a new secondary
pedestrian fence system 011 the Bany M. Goldwater Range.
Yuma Pr-oject 3 ($630M): Rep lacement of 3 1 mi les of vehicle barriers with new pedestrian
fe11cing, beginning approximately 0.4 mi les east of the Barry M. Goldwater Range and
continuing for approximately 31 miles east through the Cabeza Prieta National Wildlife Refuge
in Yuma County.
San Diego Proj ect 4 ($67M): Construction of 1.5 miles of a new primary pedestrian fence
system sta11ing 3.6 miles east of the Otay Mesa Port of E ntry (POE), extending east, and
con struction of2 miles of a new secondary pedestrian fence system starting 3.6 mil es east of the
Otay Mesa POE, extending east.
Yum a Proj ect 6 ($65M) : Cons truction of approx imately I m ile of a new prinrnry pedestrian
fence system starting at Andrade POE and extending a half mile west of monument marker 206.
then resuming cast of the Colorado River and extending south one mile: and construction of2
m iles ofa new secondary pedestrian fence system starting a half mile east of monument marker
208 and extending east to the Colorado Ri ver, and then resuming on the east s ide of the Colorado
river and extending south for approxi mately one mile.
El Paso Proj ect 2 ($4 76M): Replacement of 23.51 mil es o f vehic le barriers with new pedestrian
fencing in noncontiguous segments within Hidalgo and Luna Counties, New Mexico.
• T he first segment begins approximately 5.1 miles east of the New Mexico/ Arizona Border,
    continuing east for 4.55 miles.
• The second segment begins approximately 3 miles west of the Antelope Well s POE to 3
    miles east of the POE for 6.12 mi les.
• The third segment begins approx im ate ly 20 miles \VC t of the Co lumbus POE. l.!Xtending west
    for 12.84 mi les.
El Paso Proj ect 8 ($ l 64M): Construction of approx imate ly 6 miles of a new primary pedestrian
fence system in place of existing vehicle barriers starting 1.5 miles west of monument marker 64
and extending 2 miles east of monument marker 63: and construction of approximately 6 miles
of a new secondary pedestrian fe nce system starting 1.5 mi les west of mon ument marker 64 and
extending 2 miles east of monument marker 63 .
San Diego Project 11 ($57M) : Construction of approximately 3 miles of a new secondary
pedestrian fe nce system s ta11ing 2 miles west of the Tecare PO E and extending to 1.5 mile east
of the Tecate POE.
El Centro Project 5 ($20M) : Construction of approximate ly I n1ile of a new secondary
pede trian fence system s tarting 0.5 mile west of the Calexico West POE, extending I mile east
of the Calexico West POE.
La redo Proj ect 7 ($ 1,268 M) : Construction of approximately 52 mi les of a new primary
pedestrian fence system sta11ing from the Laredo-Columbia Solidarity POE No11h West for
approximately 52 miles along the Rio-Grande River.
El Centro Project 9 ($286M) : Construction of approximatel y 12 miles of a new secondary
pedestrian fence system , starting 1.5 miles west of monument marker 223 and ending at
monument marker 221, and resuming I mile east of the Calexico West POE and extend ing east
for 3 miles.
                                                                                      Enclosure
EXHIBIT 3
